Oo AO ND NT FP WW NYO

NO NY NY NH ND NH HD bh KN KH RB BP Be Se Re Se ee
on NHN ON BPW NO KF CO OHO Wr HD NA BW NY KS CO

 

 

Case 2:19-cr-O0086-WFN ECF No.1 filed 05/07/19 PagelD.1 Page 1 of 6

Joseph H. Harrington

United States Attorney

Eastern District of Washington FLED W The

David M. Herzog EASTERN Dig trey COURT
Assistant United States Attorney SEINGTON

Post Office Box 1494 MAY 1? 2018
Spokane, WA 99210-1494 __ Se Reaver ce
Telephone: (509) 353-2767 SPOKANE WASHINGTON |"

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, 2:19-CR-86-WEN
Plaintiff, INDICTMENT
Vv. Vio: 18 U.S.C. § 2422(b)
Online Enticement of a Minor
CHARLES JAY EGLET (Count 1)

(a/k/a “char.zard99” and “charlieeglet”),
18 U.S.C. § 1591(a)(1), (b)(1)
Defendant. Sex Trafficking by Force, Fraud, or

Coercion
(Count 2)

18 U.S.C. § 1591(a)(1), (b)(2)
Child Sex Trafficking
(Count 3)

18 U.S.C. § 2252A(a)(2)(A), (b)(1)
Receipt of Child Pornography
(Count 4)

18 U.S.C. § 2251 (a), (e)
Production of Child Pornography
(Count 5)

 

INDICTMENT - 1
0 mH Hn FW NO =

NO NY HN NH HN KN KN ND NY KR RKB He Se KS HS RF Se
OND WN BP WYO KS& OO WAI DA Hn BPW NY KK SO

 

 

Case 2:19-cr-O0086-WFN ECFNo.1 filed 05/07/19 PagelD.2 Page 2 of 6

18 U.S.C. § 2252A(a)(5)(B), (b)(2)
Possession of Child Pornography
(Count 6)

18 U.S.C. § 2253, 18 U.S.C. § 2428
Forfeiture Allegations

The Grand Jury charges:
COUNT 1

Between on or about July 1, 2018, and on or about August 23, 2018, in the
Eastern District of Washington and elsewhere, the Defendant, CHARLES JAY
EGLET (a/k/a “char.zard99” and “charlieeglet”), did unlawfully and knowingly
use a facility and means of interstate and foreign commerce, namely, the Internet,
to persuade, induce, entice, and coerce an individual who had not yet attained the
age of 16 years, to wit, Minor Victim 1, to engage in sexual activity for which a
person can be charged with a criminal offense, including WASH. REV. CODE
§ 9A.44.079, Rape of a Child in the Third Degree; all in violation of 18 U.S.C.
§ 2422(b).

COUNT 2

Between on or about July 1, 2018, and on or about August 23, 2018, in the
Eastern District of Washington and elsewhere, the Defendant, CHARLES JAY
EGLET (a/k/a “char.zard99” and “charlieeglet”), having had a reasonable
opportunity to observe Minor Victim 1, knowingly, in or affecting interstate
commerce, recruited, enticed, harbored, transported, provided, obtained,
advertised, maintained, patronized, and solicited Minor Victim 1, knowing and in
reckless disregard of the fact that means of force, threats of force, fraud, and

coercion would be used to cause Minor Victim 1 to engage in a commercial sex

act, in violation of 18 U.S.C. § 1591(a)(1), (b)(1).

INDICTMENT — 2
So mW HD WH FP W NNO =

NY NO WN NH NH HN WN WN KN HR KR HB KH HR KS He RF RS
On ND nA BPW NY KH TD OO DBmn HD OT BPW NO KH CO

 

 

Case 2:19-cr-O0086-WFN ECF No.1 _ filed 05/07/19 PagelD.3 Page 3 of 6

COUNT 3

Between on or about July 1, 2018, and on or about August 23, 2018, in the
Eastern District of Washington and elsewhere, the Defendant, CHARLES JAY
EGLET (a/k/a “char.zard99” and “charlieeglet”), having had a reasonable
opportunity to observe Minor Victim 1, knowingly, in or affecting interstate
commerce, recruited, enticed, harbored, transported, provided, obtained,
advertised, maintained, patronized, and solicited Minor Victim 1, knowing and in
reckless disregard of the fact that Minor Victim 1 had not attained the age of 18
years and would be caused to engage in a commercial sex act, in violation of 18

U.S.C. § 1591(a)(1), (b)(2).

COUNT 4

On or about July 13, 2018, in the Eastern District of Washington and
elsewhere, the Defendant, CHARLES JAY EGLET (a/k/a “char.zard99” and
“charlieeglet”), did knowingly receive child pornography, as defined in 18 U.S.C.
§ 2256(8)(A), using a means and facility of interstate and foreign commerce,
namely, the Internet, that had been mailed, shipped and transported in interstate
and foreign commerce by any means, including by computer, to wit: visual
depictions of Minor Victim 1 engaging in sexually explicit conduct, including the
lascivious exhibition of her genitals and pubic area, in violation of 18 U.S.C.

§ 2252A(a)(2)(A), (b)(1).

COUNT 5
On or about July 24, 2018, in the Eastern District of Washington and
elsewhere, the Defendant, CHARLES JAY EGLET (a/k/a “char.zard99” and

“charlieeglet’”), did employ, use, persuade, induce, entice, and coerce Minor

INDICTMENT — 3
0 WON HD Wn fF WW YPN

NO WN Ww NH HN KN HN KN N fF YH KF KK KP HS KP eS Se
on HN OH FP WN KH CO OO WAND A FP W NY KF CO

 

 

Case 2:19-cr-O0086-WFN ECFNo.1 filed 05/07/19 PagelD.4 Page 4 of 6

Victim | to engage in sexually explicit conduct for the purpose of producing a
visual depiction of such conduct, knowing and having reason to know that such
visual depiction would be transmitted or transported using any means and facility
of interstate commerce and such visual depiction was produced using materials that
had been mailed, shipped, and transported in and affecting interstate and foreign

commerce by any means, including by computer, all in violation of 18 U.S.C.

§ 2251(a), (e).

COUNT 6

On or about August 23, 2018, in the Eastern District of Washington and
elsewhere, the Defendant, CHARLES JAY EGLET (a/k/a “char.zard99” and
“charlieeglet”), did knowingly possess material which contained one or more
visual depictions of child pornography, as defined in 18 U.S.C. § 2256(8)(A), the
production of which involved the use of a minor engaging in sexually explicit
conduct, and which visual depictions were of such conduct; that had been mailed,
shipped and transported in interstate and foreign commerce, and which was
produced using materials which had been mailed, shipped, or transported in
interstate or foreign commerce, by any means including computer, to wit: visual
depictions of minors engaging in sexually explicit conduct, including the lascivious
exhibition of their genitals and pubic areas, all in violation of 18 U.S.C.
§ 2252A(a)(5)(B), (b)(2).

NOTICE OF FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures.

INDICTMENT — 4
0 OND NW BW YN

NO NO NH NY WN HN KN HN ND KH HH BW HR HS KH KF KS BS
on HD WA BPW YO KH OO WDWDBmn DBD A BP WW NO KK CO

 

 

Case 2:19-cr-O0086-WFN ECF No.1 filed 05/07/19 PagelD.5 Page 5 of 6

Pursuant to 18 U.S.C. § 2428, upon conviction of an offense in violation of
18 U.S.C. § 2422(b) as charged in Count 1 of this Indictment, the Defendant,
CHARLES JAY EGLET (a/k/a “char.zard99” and “charlieeglet”), shall forfeit to
the United States of America, any property, real or personal, that was used or
intended to be used to commit or to facilitate the commission of the offense and
any property, real or personal, constituting or derived from any proceeds obtained,
directly or indirectly, as a result of the offense. The property to be forfeited
includes, but is not limited to: a Samsung cell phone, model SM-G925V, ESN
990004867973616.

Pursuant to 18 U.S.C. § 1594, upon conviction of an offense in violation of
18 U.S.C. § 1591, as charged in Counts 2 and 3 of this Indictment, the Defendant,
CHARLES JAY EGLET (a/k/a “char.zard99” and “charlieeglet’”’), shall forfeit to
the United States of America (1) any property, real or personal, involved in, used,
or intended to be used to commit or to facilitate the commission of the offense, and
any property traceable to such property; and (2) any property, real or personal,
constituting or derived from, any proceeds obtained, directly or indirectly, as a
result of the offenses, and any property traceable to such property. The property to
be forfeited includes, but is not limited to: a Samsung cell phone, model SM-
G925V, ESN 990004867973616.

Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of
18 U.S.C § 2251(a), (e), 18 U.S.C § 2252A(a)(2), (b)(1), or 18 U.S.C.
§ 2252A(a)(5)(B), (b)(2), as charged in Counts 4 - 6 of this Indictment, the
Defendant, CHARLES JAY EGLET (a/k/a “char.zard99” and “charlieeglet’”), shall
forfeit to the United States of America any visual depiction described in sections
2251, 2251A, 2252, 2252A, 2252B, or 2260 of that chapter, or any book,

magazine, periodical, film, videotape, or other matter which contains any such

INDICTMENT — 5
0 man NWN nH Ff WO NO —

NY NY NY NY NY NY KN HN NN KY YH YH KS HS BS BS ES ES le
oN DH NA HBR WW PO K& CO OO Wn KH A BPW NH KF OC
f_——~.

Jg@Sseph’H. Harrington

 

Case 2:19-cr-O0086-WFN ECF No.1 filed 05/07/19 PagelD.6 Page 6 of 6

visual depiction, which was produced, transported, mailed, shipped or received in
violation of this chapter; any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from such offenses; and, any property, real
or personal, used or intended to be used to commit or to promote the commission
of such offenses, or any property traceable to such property. The property to be
forfeited includes, but is not limited to: a Samsung cell phone, model SM-G925V,
ESN 990004867973616.

DATED this 7 day of May, 2019.

oe

Foreperso,7

 
    

nited States Attorney

Dowd War

David M. Herzog
Assistant United States \A¢ opley

INDICTMENT — 6

 
